In an action for a mandatory injunction and for declaratory and other relief, the plaintiff appeals from so much of an order of the Supreme Court, Queens County, entered January 10, 1964, as: (1) granted defendants’ cross motion to dismiss the complaint for legal insufficiency; and (2) directed entry of judgment in defendants’ favor dismissing the complaint, with costs against the plaintiff. Order, insofar as appealed from, affirmed, with $10 costs and disbursements, with leave to plaintiff, if so advised, within 30 days after entry of the order hereon, to serve an amended complaint separately stating and numbering each alleged cause of action, and setting forth the-factual basis for each cause of action but omitting all the evidentiary matter contained in the present complaint. No opinion. Beldoek, P. J., Brennan, Hill and Rabin, JJ., concur; Hopkins, J., dissents and votes to reverse the order and to deny the defendants’ motion to dismiss the complaint, on the ground that the complaint sufficiently sets forth a cause of action with respect to plaintiff’s easement claim and with respect to plaintiff’s claim of the unauthorized removal of certain of the appurtenances to its building by the defendant T-Bone Diner, Inc.